DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 10-21 were previously cancelled. Claims 24-31 are newly added. Claims 1-9 & 22-31 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites “wherein the electrolyte sheet is not a sheet prepared by pressing a stamper on one or both sides of a green sheet” which constitutes a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


Claims 1-6, 22, 24-27 & 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata (US 2006/0228555 A1) in view of Satake (US 2012/0021304 A1).
Regarding claims 1-2 & 22, Hata teaches an electrolyte sheet for a solid oxide fuel cell, wherein a first surface of the electrolyte sheet has 30 or less cracks (claim 1) and 7 or less cracks (claim 2) per 30 mm x 30 mm wide section, and the shape of the crack is linear, chain streak or indentation as well as punctate, circular holes or dents ([0027]-[0028], [0031]-[0032] & [0034]). Hata further teaches both sides of the electrolyte sheet having a flat-shaped surface (Fig. 3). As a method of producing the electrolyte sheet, Hata teaches producing a plurality of green sheets (2) and a plurality of spacer green sheets (3); alternatingly stacking the plurality of green sheets and spacer green sheets on a setter (1) and performing baking (Fig. 1; [0042]-[0056]). The green sheets are each produced by mixing a ceramic powder with a solvent, binder, and plasticizer, if necessary, to prepare a slurry which is then formed into a sheet by a method such as doctor blade process, calendering process and extrusion process. The formed slurry is then dried to evaporate the solvent therefrom, which yields the green sheet for ceramic sheet ([0042]). The plurality of spacer green sheets can each be obtained similarly to the green sheets and calcined to form a porous spacer green sheet ([0044]-[0053] & [0075]-[0076]). In particular, the spacer green sheets are required to have a size equal to or larger than the green sheets in order to prevent direct contact or attachment of the green sheets in areas where the spacer green sheets are not present during baking and a surface roughness Ra (i.e a surface of the spacer green sheets which contacts the green sheet) of preferably 2 microns (or more broadly 5 microns or less) to ensure that the green sheet slides smoothly on the spacer green sheet when it shrinks while baking ([0054]-[0055]).										prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See MPEP 2112.01 I.
Regarding claims 3-4, Hata teaches the electrolyte sheet comprising a zirconia-based oxide, wherein the zirconia-based oxide is a zirconia stabilized with an oxide of at least one element selected from the group consisting of scandium, yttrium, cerium and ytterbium ([0035]: When the ceramic sheet is used as a solid electrolyte film, the ceramics is preferably selected from… ZrO2-type solid electrolyte… [0036]: In the ZrO2-type solid electrolyte, at least one oxide selected from the group consisting of… oxides of rare earth elements such as… Sc2O3... is added as a stabilizer to ZrO2).
Regarding claims 5-6, Hata teaches a thickness of the electrolyte sheet being most preferably 0.1 to 0.15 mm [0041] and a plane area of: 100mm x 100mm = 10cm x 10cm = 100 cm2 (Fig. 2).
Regarding claims 24-27, Hata as modified by Satake teaches the electrolyte sheet of claim 1 but is silent as to wherein 30 or less cracks with a depth of less than 20 microns and a length of less than 100 microns per 30 mm x 30 mm wide section are linear, chain streak, indentation, punctuate, circular holes, or dents (claim 24), wherein 30 or less cracks with a depth of less than 20 microns and a length of less than 100 microns per 30 mm x 30 mm wide section are linear (claim 25), wherein 30 or less cracks with a depth of less than 20 microns and a length of less than 100 microns per 30 mm x 30 mm wide section are linear streaks and/or linear indentations (claim 26), and wherein 30 or less cracks with a depth of less than 20 microns and a length of less than 100 microns per 30 mm x 30 mm wide section are the are chain streaks and/or chain indentations (claim 27).										prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See MPEP 2112.01 I.
Regarding claim 29, Hata as modified by Satake teaches the electrolyte sheet of claim 1 but is silent as to at least one side of the electrolyte sheet having 6 or less cracks as detected based on an image obtained with a CCD camera.								However, as noted in the rejection of claim 1 above, Hata as modified by Satake teaches a method of producing an electrolyte sheet which is substantially identical to that of the instantly claimed invention. Therefore, one of ordinary skill in the art, at the time of the invention, would expect the electrolyte sheet of Hata as modified by Satake to have a structure as claimed in claim 29 (at least one side of the electrolyte sheet having 6 or less cracks as detected based on an image obtained with a CCD camera). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a 
Regarding claim 30, Hata as modified by Satake teaches the electrolyte sheet of claim 1. Hata further teaches the electrolyte sheet being manufactured by being fired next to a plurality of convexes of a spacer sheet (Fig. 1; [0042]-[0056]), wherein the convexes of the spacer sheet can be formed according to the stamping method of Satake as described in the rejection of claim 1 above.
Regarding claim 31, Hata teaches a multilayer sheet comprising:					(i) a spacer (3) (Fig. 1; [0046]-[0055]); and								(ii) an electrolyte sheet (2) for a solid oxide fuel cell (Fig. 1; [0042]-[0043]);			Hata is silent as to the (1) the spacer being stamped and (2) both sides of the electrolyte sheet having 30 or less cracks including those with a depth of less than 20 microns and length of less than 100 microns per 30 mm x 30 mm wide section as detected by a fluorescent flaw-detecting penetration test, the each section being obtained by dividing the electrolyte sheet into section, wherein each of the 30 or less cracks detected by a fluorescent flaw-detecting penetration test are a fluorescent spot formed by fluorescent paint that penetrates in the cracks during the test and the shape of the cracks is linear, chain streak, indentation, punctuate, circular holes, or dents.												Satake teaches a method of producing an electrolyte sheet for a solid oxide fuel cell wherein a stamper is used to make concaves on an electrolyte green sheet (Abstract & [0020]). Satake further teaches that the stamper can be pressed on one or both sides of the electrolyte green sheet with the concaves formed in an orderly manner on the stamper to form the concaves uniformly on the surface of the electrolyte green sheet (Fig. 7; [0024] & [0104]-[0105]). As a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See MPEP 2112.01 I.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata (US 2006/0228555 A1, hereinafter Hata '555) and Satake (US 2012/0021304 A1), as applied to claims 1-6, 22, 24-27 & 29-31 above, and further in view of Hata (US 2005/0271919 A1, hereinafter Hata ‘919).
Regarding claim 7, Hata ‘555 as modified by Satake teaches the electrolyte sheet for a solid oxide fuel cell according to claim 1. Hata ‘555 further teaches the electrolyte sheet having a surface roughness of preferably less than 5 µm but is specifically silent as to a surface roughness Ra being 0.02 µm to 1.5 µm.										However Hata ‘919 teaches an electrolyte sheet for a fuel cell having a surface roughness Ra preferably between 0.05 µm to 1.5 µm which overlaps with the instantly claimed range ([0014], [0041]: more preferred surface roughness is… 0.4 µm or greater in Ra, more preferably in a range of 0.5 µm to 2 µm, and still more preferably 1.5 µm or smaller).					It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the surface roughness Ra of an electrolyte sheet between 0.05 µm to 1.5 µm because the surface roughness of an electrolyte sheet is a recognized result effective variable which effects adhesion of an electrode to an electrolyte sheet, and fuel cell performance in the case of .

Claims 8-9 & 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata (US 2006/0228555 A1) and Satake (US 2012/0021304 A1) and evidenced by Komada (US 2005/0221161 A1).
Regarding claims 8-9, Hata as modified by Satake teaches a ceramic electrolyte sheet for a fuel cell (i.e a solid oxide fuel cell) according to claim 1 but does not explicitly disclose a solid oxide fuel cell comprising a fuel electrode, an air electrode and the electrolyte sheet being disposed between the fuel and air electrodes.									However, it is commonly well known in the art at the time of the invention that a solid oxide fuel cell comprises a fuel electrode, an air electrode and a solid electrolyte sheet, disposed between the fuel electrode and the air electrode, and typically made out of zirconia based oxides similar to the instant invention as taught by Komada ([0002] & [0010]).

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Hata as modified by Satake does not teach or suggest the instantly claimed electrolyte sheet of claims 1 & 8, the examiner respectfully disagrees.													In response to applicant argument that the electrolyte green sheet with concaves formed thereon by Satake’s stamper is not encompassed by the claimed electrolyte sheet, the examiner firstly notes that the claimed electrolyte sheet can be produced by alternatingly stacking green In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hata requires the spacer to have a surface roughness Ra (i.e a surface of the spacer green sheets which contacts the green sheet) of preferably 2 microns (or more broadly 10 microns or less) to ensure that the green sheet slides smoothly on the spacer green sheet when it shrinks while baking ([0054]-[0055]). Thus, the stamping process described by Satake can be performed on the spacer (having essentially the same composition as the green sheet) to form a desired surface roughness on the spacer. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. As illustrated in fig. 8 of Satake, the stamping method of Satake can be used to form a sheet having a surface roughness of about 8-9 µm. Of course, one of ordinary skill in the art readily understands that the surface roughness can be controlled by setting an appropriate average height/depth of the concaves on the stamper. With regards to applicant’s arguments that one of ordinary skill in the art would have no reason to stamp only the spacer of Hata, the examiner notes that the spacer of Hata is the only structure recited as requiring a specified surface roughness (i.e broadly 10 µm or less) with no such requirement being mentioned or taught for the green sheet of Hata. The reason for requiring only the spacer to have a defined surface roughness is to ensure that the green sheet slides smoothly on the spacer green sheet when it shrinks while baking ([0054]-[0055]).
Thus, in view of the foregoing, claims 1-9 & 22-31 stand rejected.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727